Citation Nr: 0826364	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-17 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.   

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for a right shoulder 
disorder.  

4.  Entitlement to service connection for chest pain.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1969.  Service records show he was awarded the 
Combat Action Ribbon.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.
  
The veteran testified before the undersigned at a Travel 
Board hearing in June 2008.  A transcript of this proceeding 
is of record. 


FINDINGS OF FACT

1.  There is competent evidence that the veteran's bilateral 
pes planus existed prior to service. 

2.  There is no competent medical evidence that the veteran's 
pre-existing pes planus permanently increased in severity 
during service. 

3.  There is no competent medical evidence linking the 
veteran's current back disorder with his period of service.

4.  There is no competent medical evidence linking the 
veteran's current right shoulder disorder with his period of 
service.

5.  There is no competent medical evidence linking the 
veteran's current chest pain with his period of service and 
no evidence of any aggravation of a heart disorder in 
service.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral foot disorder is not 
established.  38 U.S.C.A. §§ 1110, 1111, 1153, 1154(b), 5107 
(West 2002); 38 C.F.R. §§  3.303, 3.306 (2007).

2.  Service connection for a back disorder is not 
established.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).

3.  Service connection for a right shoulder disorder is not 
established.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).

4.  Service connection for chest pain is not established.  38 
U.S.C.A. §§ 1110, 1153, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§  3.303, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that his 
bilateral pes planus was aggravated by his service with the 
United States Marine Corps from February 1968 to September 
1969.  He also contends that he injured his back and right 
shoulder in service.  Specifically, with regard to his claim 
for a back disorder he claims he fell off of a truck in 
service.  Finally, the veteran contends that he aggravated a 
chest disorder in service.  Specifically, he argues that he 
had rheumatic fever as a child and had continued chest pain 
in service.    



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
peacetime service. 38 U.S.C.A. § 1110.  For purposes of 
service connection pursuant to § 1110, every veteran shall be 
taken to have been in sound condition when examined, accepted 
and enrolled for service, except as to defects, infirmities 
or disorders noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  A pre-existing injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progression of the 
disease.  38 U.S.C.A. §1153; 38 C.F.R. § 3.306(a).

If a pre-existing disability is noted upon entry into 
service, the veteran cannot bring a claim for service 
connection for that disability, but the veteran may bring a 
claim for aggravation of that disability.  In that case, 
section 1153 applies and the burden falls on the veteran to 
establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).   

Also, certain chronic diseases, such as arthritis will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10 percent within one year 
from the date of separation from service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

38 U.S.C.A. § 1154(b) does not provide a substitute for 
medical nexus evidence, but rather serves only to reduce the 
evidentiary burden for combat veterans with respect to the 
submission of evidence of incurrence or aggravation of an 
injury or disease in service.  Kessel v. West, 13 Vet. App. 9 
(1999).  

Factual Background

A review of the veteran's service medical records shows that 
the veteran reported pes planus and rheumatic fever (age 12) 
during his January 1968 pre-induction examination.  Physical 
examination revealed a normal spine, upper extremities, and 
lungs/chest.  The examiner included a diagnosis of second 
degree bilateral pes planus and noted a significant history 
of rheumatic fever at age 12, with brief involvement of the 
heart.  March and May 1968 records show treatment for 
tendonitis, achilles foot.  In another March 1968 record the 
veteran reported rheumatoid arthritis of the knee, back, and 
shoulders and complained of shortness of breath and palpating 
heart.  This report shows that a heart examination was 
negative.  In August 1968 the veteran complained of a heart 
murmur and a September 1968 record shows that the veteran 
fell from a truck, injuring his head and neck and 
subsequently complaining of back pain.  His separation 
examination in September 1969 revealed a normal spine, upper 
extremities, feet, and chest.  No pertinent defects or 
diagnoses were noted.  

The veteran was afforded a general VA examination in 
September 2004 and spine/heart examinations in October 2007.  
Also of record are VA outpatient treatment reports dated from 
September 2004 through November 2007.  These reports 
generally show treatment for the veteran's service-connected 
PTSD but also contain complaints of foot, back, right 
shoulder, and chest pain.  
 
Analysis

	1.  Bilateral Foot Disorder

The Board finds that service connection for a bilateral foot 
disorder is not in order.  Initially, the Board notes that 
there is current medical evidence of bilateral pes planus.  
However, this condition was noted at the January 1968 
enlistment examination.  Thus, the presumption of soundness 
does not attach and the burden is on the veteran to establish 
aggravation.  Gardner v. Nicholson, 20 Vet. App. 452 (2006); 
Jensen, 19 F.3d at 1417. 

During the veteran's September 2004 general VA examination 
the veteran stated that he had sharp pain in his feet daily.  
The examiner reviewed the veteran's service medical records 
and noted that the veteran had a diagnosis of pes planus on 
his enlistment physical of January 1968 and in a subsequent 
treatment record in March 1968.  The examiner also noted that 
the veteran was treated for ACL (anterior cruciate ligament) 
tendonitis of the left foot in May 1968 and was given light 
duty and advised to use hot soaks.  The examiner continued 
the previous diagnosis of flatfeet and noted that this was a 
preexisting condition and did not appear to be aggravated by 
his military service.  

On the basis of all the evidence of record pertaining to the 
manifestations of the veteran's foot condition prior to, 
during, and subsequent to service, the Board concludes that 
the evidence of record does not show that the underlying 
disorder increased in severity during active service.  38 
U.S.C.A. 1153; 38 C.F.R. 3.306.  The presumption of 
aggravation applies only if there is an increase in severity 
during service.  Falzone v. Brown, 8 Vet. App. 398 (1995).  
Under these circumstances, the presumption of aggravation is 
not for application.  See Beverly v. Brown, 9 Vet. App. 402 
(1996). 

Given the evidence of record, the Board finds that service 
connection for a bilateral foot disorder is not warranted.  
The veteran's pre-induction examination shows a diagnosis of 
pes planus, the separation examination included a normal 
clinical evaluation of the feet and the September 2004 
examiner opined that it was not aggravated by his service in 
the military.  A competent medical expert makes this opinion 
and the Board is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  There are no other contrary medical opinions of 
record.  The opinion of the September 2004 VA examiner is 
highly probative and outweighs the other evidence of record, 
including the veteran's testimony and contentions.  

        2.  Back Disorder

The Board finds that service connection for a back disorder 
is not in order.  Initially, the Board notes that there is 
current medical evidence of a back disorder as well as 
evidence of an injury to the veteran's back in service.  
However, there is no evidence that the veteran's current back 
disorder is related to his military service.  

In the September 2004 VA examination report the examiner 
diagnosed the veteran with lumbosacral strain in 2002 per the 
patient's history.  The examiner also noted a remote history 
of strain of the lumbar spine in service with no chronicity 
shown.  The October 2007 examiner diagnosed the veteran with 
stable mild degenerative lumbar spine disease and opined that 
the veteran's low back disorder was not caused by or a result 
of a fall in service.  The examiner noted the history of back 
strain in service in 1968 but noted that there was no mention 
of back pain for the remainder of his military service 
including at the veteran's separation examination, and the 
veteran's back was reportedly normal at separation.  The 
first indication of a back disorder since service in the 
claims folder is the September 2004 VA examination in which 
the veteran stated that he injured his back in 2002.  Without 
further evidence of a chronic back disorder in service or 
shortly after service the veteran's current back disorder 
cannot be related to service.       

Given the evidence of record, the Board finds that service 
connection for a back disorder is not warranted.  While the 
veteran's service medical records show complaints of back 
pain in September 1968 after falling from a truck subsequent 
service medical records are negative for complaints of back 
pain and the veteran reportedly had a normal spine at 
separation in September 1969.  Furthermore, both the 
September 2004 and October 2007 VA examiners opined that the 
veteran's current back disorder is not related to service.  
As above, a competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin, 1 Vet. App. at 175.  There 
are no other contrary medical opinions of record.  The 
opinions of the September 2004 and October 2007 VA examiners 
are highly probative and outweigh the other evidence of 
record, including the veteran's testimony and contentions.  
As such, service connection is not in order.

	3.  Right Shoulder Disorder

The Board finds that service connection for a right shoulder 
disorder is not in order.  While the veteran reported a 
history of arthritis of the shoulders in service, there is no 
evidence of a right shoulder disorder until 2006.  

During the September 2004 VA examination the examiner found 
that there was insufficient clinical evidence to warrant a 
diagnosis of any acute or chronic shoulder disorder, or 
residuals thereof.  The examiner also noted that bilateral 
shoulder X-rays were normal.  

Subsequent VA outpatient treatment reports show that the 
veteran presented with pain in the right shoulder in June 
2006.  The veteran stated that he had had pain in his right 
shoulder for years but that the pain had significantly 
worsened in the past three weeks.  A magnetic resonance 
imaging (MRI) scan was ordered and an August 2006 treatment 
record shows that the impression was partial infraspinatus 
tear.  The planned treatment was to inject the right shoulder 
with steroid and marcaine and a home range of motion exercise 
program.  A November 2006 treatment record shows a history of 
partial thickness tear of the right shoulder rotator cuff and 
notes that physical therapy and the shot did help.  Another 
shot was given and the veteran was told to continue his home 
exercises.      

Given the evidence of record, the Board finds that service 
connection for a right shoulder disorder is not warranted.  
While the August 2006 VA outpatient treatment report shows a 
right shoulder disorder neither the veteran's service medical 
records nor the September 2004 VA examination report show a 
right shoulder disorder.  The absence of documented 
complaints of a right shoulder for at least 35 years after 
service weighs against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Further, no competent professional 
has attributed the post service diagnosis of a right shoulder 
disorder to the veteran's service.  As such, service 
connection is not in order.
        
        4.  Chest Pain

The Board finds that service connection for chest pain is not 
in order.  Initially, the Board notes that there is current 
medical evidence of heart disease as well as complaints of 
chest pain in service.  However, there is no evidence that 
the veteran's current chest pain is related to his military 
service.  

In the September 2004 VA examination report the examiner 
noted the veteran's history of rheumatic fever at age 12 and 
complaints of shortness of breath and palpitations in 
service.  The examiner also noted that a March 1968 heart 
examination was negative (there was no murmur) and there was 
no cardiovascular disability noted on the veteran's September 
1969 separation examination.  The examiner diagnosed the 
veteran with heart disease and noted the veteran's history of 
myocardial infarction in 1996 but also noted that the records 
regarding this reported myocardial infarction were not 
available for review.  

The October 2007 examiner diagnosed the veteran with heart 
disease and opined that the veteran's heart disorder was less 
likely as not (50/50 probability) aggravated by military 
service.  The examiner noted the veteran's history of 
rheumatic fever with heart involvement at age 12 but stated 
that when the veteran complained of chest pain and 
palpitations in service, no heart murmur was found.  Neither 
was a heart murmur found on entrance or at separation.  The 
current echocardiogram was without any mitral valve regurg, 
vegetation, or stenosis, which are the most common findings 
suggestive of rheumatic heart disease.  There was a finding 
of suspected aortic valve vegetation, which could be a 
finding due to history of rheumatic heart disease, but could 
also be due to bacteria in the blood stream later in life 
from illness, minor procedures such as dental work or 
colonoscopy, IV (intravenous) or IV drug use, etc.  The 
incidence of chest pain and palpitations in service is not 
enough evidence to declare that military service in any way 
aggravated his history of rheumatic fever with heart 
involvement.  These symptoms were never attributed to this 
condition or any specific condition in the military provider 
notes.  Taking all this into consideration the examiner 
opined that the veteran's heart condition (including current 
echocardiogram with suspected aortic valve vegetation) is 
less likely than not aggravated by service.  The veteran 
later want on to have a myocardial infarction with two stents 
per the veteran's history in 1996.  There was no evidence 
that this heart condition was caused by or aggravated by 
service.  The veteran's coronary artery disease/myocardial 
infarction was more likely due to risk factors of positive 
family history, history of cigarette/alcohol/drug use, and 
hyperlipidemia.  

A history of rheumatic fever with brief involvement of the 
heart was noted at the January 1968 enlistment examination.  
Thus, the presumption of soundness does not attach and the 
burden is on the veteran to establish aggravation.  Gardner, 
20 Vet. App. at 452; Jensen, 19 F.3d at 1417. 

Given the evidence of record, the Board finds that service 
connection for chest pain is not warranted.  While the 
veteran's service medical records show a history of rheumatic 
fever as a child and complaints of chest pain and heart 
palpitations, the March 1968 heart examination was negative 
and the veteran reportedly had a normal cardiovascular system 
at separation in September 1969.  Furthermore, both the 
September 2004 and October 2007 VA examiners opined that the 
veteran's current heart disease is not related to service.  

As above, a competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin, 1 Vet. App. at 175.  There 
are no other contrary medical opinions of record.  The 
opinions of the September 2004 and October 2007 VA examiners 
are highly probative and outweigh the other evidence of 
record, including the veteran's testimony and contentions.  

On the basis of all the evidence of record pertaining to the 
manifestations of the veteran's heart condition prior to, 
during, and subsequent to service, the Board concludes that 
the evidence of record does not show that the underlying 
disorder increased in severity during active service.  38 
U.S.C.A. 1153; 38 C.F.R. 3.306.  The presumption of 
aggravation applies only if there is an increase in severity 
during service.  Falzone, 8 Vet. App. at 402.  Under these 
circumstances, the presumption of aggravation is not for 
application.  Beverly, 9 Vet. App. at 405.  As such, service 
connection is not in order.

The veteran's claims for service connection include his own 
assertions that these disabilities are related to service.  
The Board does not doubt the sincerity of the veteran's 
beliefs.  Nevertheless, as a lay person not trained in 
medicine, his opinion that these disabilities are causally 
related to active service is not competent evidence required 
to establish service connection.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  Rather, medical evidence 
on this point is required.  As the persuasive medical 
evidence is against the claims, service connection must be 
denied.  38 U.S.C.A. § 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2003. Although the July 2003 letter did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, these 
provisions were included in a March 2006 letter and the claim 
was subsequently readjudciated in a December 2007 
supplemental statement of the case.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology of 
disabilities, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

In connection with his February 2003 claim the veteran 
submitted signed authorization forms so that VA could obtain 
various private treatment records.  In the July 2003 notice 
letter, the RO notified the veteran that these signed 
authorization forms were no longer valid due to recent 
changes in the law and requested that the veteran submit 
updated and signed authorization forms so that VA could 
obtain these records.  However, the veteran failed to send in 
any updated authorization forms.  The duty to assist is not a 
one-way street. Woods v. Gober, 14 Vet. App. 214, 224 (2000); 
see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran 
cannot passively wait for help from VA). Thus VA is not 
required to provide any more assistance to him with regard to 
obtaining these records.   

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

                                                                           


ORDER

Service connection for a bilateral foot disorder is denied.  

Service connection for a back disorder is denied.  

Service connection for a right shoulder disorder is denied.  

Service connection for chest pain is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


